Case 1:07-cr-00164-TWP-TAB Document 190 Filed 05/08/20 Page 1 of 2 PageID #: 570




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                             Plaintiff,              )
                                                     )
                        v.                           )     No. 1:07-cr-00164-TWP-TAB
                                                     )
JEFFREY ROUNDTREE,                                   ) -02
                                                     )
                             Defendant.              )

                                          Order to Show Cause

        Defendant filed a pro se motion that the Court construed as a Motion for Compassionate

 Release pursuant to the First Step Act of 2018, which is codified at 18 U.S.C. § 3582(c)(1)(A)(i).

 Dkt. 181. The Court appointed counsel to represent Defendant, dkt. 182, and also ordered the

 parties to file notices advising the Court whether Defendant had exhausted administrative remedies

 as required by § 3582(c)(1)(A), dkt. 186.

        On May 1, 2020, Defendant's attorney filed a responsive notice and stated that, based on

 the information presently available, Defendant filed an administrative request for a sentence

 reduction on April 27, 2020, and that request is currently under administrative review. Dkt. 187.

 On May 7, 2020, the government filed a notice stating that it would not waive exhaustion of

 administrative remedies in Defendant's case. Dkt. 188. It also argued that a court cannot waive the

 exhaustion requirement over the government's objection. Id.

        This Court has held that the exhaustion requirement is not jurisdictional and can be waived

 by the government but that the Court cannot waive it over the government's objection. See United

 States v. Cox, No. 4:18-cr-17-TWP-VTW-1, 2020 WL 1923220, at *3 (S.D. Ind. Apr. 21, 2020);

 United States v. Jackson, No. 2:15-cr-00013-JMS-CMM-1, Dkt. 137 (S.D. Ind. Apr. 28, 2020); cf.
Case 1:07-cr-00164-TWP-TAB Document 190 Filed 05/08/20 Page 2 of 2 PageID #: 571




 United States v. Taylor, 778 F.3d 667, 670 (7th Cir. 2015) (holding that criteria for granting

 sentence reduction in § 3582(c)(2) are not jurisdictional).

        Accordingly, on or before May 22, 2020, Defendant shall show cause why his Motion for

 Compassionate Release, dkt. 181, should not be denied without prejudice for the reasons stated in

 the government's notice of May 7, 2020.

        IT IS SO ORDERED.

        Date:    5/8/2020




 Distribution:

 All Electronically Registered Counsel




                                                  2
